IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSE A. CRUZ,                              : No. 102 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
LEHIGH COUNTY,                             :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM


      AND NOW, this 26th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.